Temple, J., concurring specially:
I am inclined to agree with Mr. Justice Crockett in his construction of the statute under which the proceedings were had in this case. The proceeding is merely to levy an assessment to provide certain revenues for the Government. In such matters it is not usual to permit an appeal to the Courts while the proceedings are in fieri. The right to supervise the officers whose duty it is to make the assessment would, more naturally, perhaps, have fallen to the Board of Supervisors, as in the case of other assessments. It is, however, a proceeding of the same nature as though it had been had in the Board of Supervisors. It is a proceeding in the exercise of the sovereign power of taxation. As I have said, these matters are usually conducted outside of the Courts, and the regularity of the acts of the officers is usually tested in collecting or resisting the collection of taxes. The mere fact that the County Court was allowed to act as a supervising Board does not, therefore, in my opinion, raise the presumption that it was intended that there should be an appeal. It is final and conclusive as an assessment, and is the end of that proceeding. It then becomes an assessment, and the lien immediately attaches to the land.
I agree with the Chief Justice that this is not a “ case at law,” and, therefore, it is not a case of which the Constitution has vested this Court with appellate jurisdiction in terms.
*64In Knowles v. Yeates, 31 Cal. 82, this Court held that the Constitution gives the Court appellate jurisdiction in special eases. They rely, to some extent, upon Conant v. Conant, 10 Cal. 252. I have never been satisfied with the reasoning in Knowles v. Yeates, and although the Court have often entertained jurisdiction in similar cases, where the question has not been raised, I do not understand that it has been expressly affirmed, except in Day v. Jones, 31 Cal. 261, decided at the same term.
The case of Conant v. Conant was an action of divorce, in which no rights of property were involved. It was contended that the Supreme Court had no jurisdiction, because it did not fall within any of the classes mentioned in section four, Article VI, of the Constitution, as it then stood. It conferred upon the Supreme Court appellate jurisdiction “in all cases where the matter in dispute exceeds two hundred dollars,” and where the legality of any tax, toll, etc., was in question. The Court say, in effect, that this was not intended to define, and, therefore, to restrict the jurisdiction of the Court, but merely to limit that jurisdiction in cases capable of pecuniary computation. Ho such construction can possibly be given to the language of the Constitution as amended. That section now reads as follows: “The Supreme Court shall have appellate jurisdiction in all cases in equity; also, in all cases at law which involve the title or possession of real estate, or the legality of any tax, impost, assessment, toll, or municipal fine, or in which the demand, exclusive of interest, or the value of the property in controversy, amounts to three hundred dollars; also, in all cases arising in the Probate Courts; and also, in all criminal cases amounting to felony, on questions of law alone. The Court shall also have power to issue writs of mandamus, certiorari, prohibition, and habeas corpus, and also all writs -necessary or proper to the complete exercise of its appellate jurisdiction. Each of the Justices shall have power to issue *65writs of habeas corpus to any part of the State, upon petition on behalf of any person held in actual custody, and may make such writs returnable before himself, or the Supreme Court, or before any District Court, or any County Court, in the State, or before any Judge of said Courts.”
The qualifying clause cannot possibly apply to “ cases in equity,” nor to cases arising in Probate Courts. If the doctrine of Knowles v. Yeates be correct, these provisions in the Constitution are perfectly meaningless. Cases in equity were certainly not mentioned for the purpose of limiting the jurisdiction of this Court to such cases as involved an amount greater than three hundred dollars. The rules by which this section of the Constitution must be construed are familiar and obvious.. In the absence of circumstances which indicate a different rule of construction, the enumeration of the cases to which the appellate jurisdiction of the Court extends excludes others. In Knowles v. Yeates the Court did not by “ rational conjecture ” or otherwise, in my opinion, supply the presumed intention of the framers of that instrument, but they have stricken out words which have an obvious meaning, and which, in an important matter, affect the character of the instrument.
The very able Judge who wrote the opinion in Knowles v. Yeates evidently felt that the case of Conant v. Conant was not altogether in point, for he has fortified his position by a lengthy and eloquent argument, but from the reasoning of which I differ tolo coslo. A provision of the 'Constitution, which I think clear beyond the possibility of doubt, is set aside, partly because it was thought that a free people, in forming a Government for their protection and to secure to themselves the blessings of liberty, must have intended to provide an appeal in cases of grave concern to the Court of highest authority. An appeal to this Court, of course, affords *66a great degree of protection to the citizen, but certainly the framers of the Constitution have shown that they did not consider such right essential to secure the liberties or property of citizens. There is no appeal in criminal cases not amounting to felony, and yet the citizen may be fined to the extent of thousands of dollars, and kept for years in jail under a conviction for a misdemeanor.
If it be admitted that the Constitution fails to express the full meaning of the people in adopting it, and we are left to “rational conjecture ” to supply what has been omitted, it does not seem to me reasonable to suppose that it was intended that an appeal to this Court should be allowed in all special proceedings. In a matter like the present proceeding the whole history of the Government is opposed to the idea that an appeal is allowed. It is a mere executive proceeding to levy a tax. In such proceedings the exigencies of the Government do not permit the delays which would be inevitable if the case could drag its slow length through the Courts. It is a mere administrative proceeding, in which the action of the officers may he reviewed on certiorari, if they exceed their powers. This has been the universal practice in the exercise of the sovereign power of taxation. The powers of the officers must be strictly pursued, or the assessment cannot be collected, and the regularity of these proceedings may ordinarily be questioned collaterally. How, as the practice of the Government has been that these matters should not be subject to judicial revision, while in fieri, there is a strong presumption that no appeal was intended to be allowed, nor is the presumption changed because, on this occasion, the County Court is made to perform the office of a Board of Equalization. If the action of the officers, whose duty it is to make the assessment to raise the taxes by which the Government is supported, could be revised by the Courts in the first instance, as to the correctness of the manner in which valuations were made, and many other things usually *67trusted, entirely to their discretion, and the case be subject to the law’s delay on appeal from the lowest to the highest Court, the Government would share the fate of many other suitors, and perish, while its case is kept in Court poised on nice points and legal subtleties.